                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

In re:                                               Case No.: 18-11159

David L. Frankel                                     Chapter 7

                                                     Judge Jessica E. Price Smith
         Debtor(s).
                                                     *****************
                                                     MOTION OF WILMINGTON SAVINGS
                                                     FUND SOCIETY, FSB, D/B/A
                                                     CHRISTIANA TRUST, NOT
                                                     INDIVIDUALLY BUT AS TRUSTEE FOR
                                                     PRETIUM MORTGAGE ACQUISITION
                                                     TRUST FOR ABANDONMENT OF REAL
                                                     PROPERTY
                                                     (FIRST MORTGAGE)

                                                     5215 Cheltenham Boulevard, Lyndhurst,
                                                     OH 44124

         Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually but as

trustee for Pretium Mortgage Acquisition Trust (the "Creditor") moves this Court, under § 554

and other sections of the Bankruptcy Reform Act of 1978, as amended (the "Bankruptcy Code")

and under Rule 6007 and other rules of the Federal Rules of Bankruptcy Procedure (the

"Bankruptcy Rules") for abandonment of property under § 554 of the Bankruptcy Code. In

support of this Motion, the Creditor states:

                                MEMORANDUM IN SUPPORT

1.       The Court has jurisdiction over this matter under 28 U.S.C §§ 157 and 1334. This is a

         core proceeding under 28 U.S.C. § 157(b)(2). The venue of this case and this Motion is

         proper under 28 U.S.C. §§ 1408 and 1409.




18-030114_FXF


18-11159-jps       Doc 21    FILED 11/14/18      ENTERED 11/14/18 17:11:09          Page 1 of 8
2.      On June 11, 2007, David L. Frankel (''Debtor'') obtained a loan from Real Estate

        Mortgage Corp. in the amount of $99,750.00. Such loan was evidenced by a Promissory

        Note dated June 11, 2007 (the "Note"), a copy of which is attached as Exhibit A.

3.      To secure payment of the Note and performance of the other terms contained in it, the

        Debtor executed a Mortgage in favor of Real Estate Mortgage Corp. dated June 11, 2007

        (the "Security Agreement"). The Security Agreement granted a lien on the real property

        located at 5215 Cheltenham Boulevard, Lyndhurst, OH 44124 owned by the Debtor (the

        "Collateral"). The Collateral is more fully described in the Security Agreement (check

        one):

                attached as Exhibit B;

        OR

                contained in the Note, attached as Exhibit A.

4.      The loan was modified as set forth in the Fannie Mae Loan Modification Agreement

        attached as Exhibit C.

5.      The lien created by the Security Agreement was duly perfected by:

                Filing of the Security Agreement in the office of the Cuyahoga County Recorder
                on June 14, 2007.

                Filing of the UCC-1 Financing Statement in the office of ________________
                _______________________on <DATE>.
                Notation of the lien on the Certificate of Title.

                Other (state with particularity) ___________________________

A copy of the recorded Security Agreement, UCC-1 Financing Statement, Certificate of Title or

other document, as applicable, is attached as Exhibit B. Based on Debtor's Schedule D, the lien

is the first lien on the Collateral.

6.      The entity in possession of the original Note as of the date of this motion, is Creditor.


18-030114_FXF


18-11159-jps       Doc 21      FILED 11/14/18     ENTERED 11/14/18 17:11:09            Page 2 of 8
7.   The entity servicing the loan is Rushmore Loan Management Services, LLC.

8.   The Note was transferred, as evidenced by the following:

     a.     If the Collateral is real estate:

            i.      Under Uniform Commercial Code § 3-203(a) as applicable under state law
                    in effect where the property is located, from the original lender (check
                    only one):

                                     N/A.

                                     OR

                                     By endorsement on the Note, payable to
                                     _________________.

                                     OR

                                     By blank endorsement on the Note.

                                     OR

                                     By allonge attached to the Note, payable to
                                     ________________.

                                     OR

                                     By blank allonge, attached to the Note.

                                     OR

                                     The Note is not endorsed to the Creditor, or is not
                                     endorsed in blank with an allegation that the Creditor is in
                                     possession of the original Note. The factual and legal basis
                                     upon which the Creditor is entitled to bring this motion is
                                     (explain with particularity and attach supporting
                                     documentation):
                                                                            .

                                     OR

                                     By endorsement on the Note or by allonge attached to the
                                     Note, through a power of attorney. If this box is checked, a
                                     copy of the power of attorney is attached as Exhibit <__>.
                                     Explain why it provides Creditor the authority to endorse
                                     the Note:


18-030114_FXF


18-11159-jps     Doc 21    FILED 11/14/18       ENTERED 11/14/18 17:11:09           Page 3 of 8
                                     _____________________________________
            ii.       Under Uniform Commercial Code § 3-203(a) as applicable under state law
                      in effect where the property is located from the:

                      (1)     Real Estate Mortgage Corp. to The Huntington National Bank
                              as evidenced by the endorsement attached to this Motion as
                              Exhibit A.

                      (2)     The Huntington National Bank to Countrywide Bank, FSB as
                              evidenced by the endorsement attached to this Motion as
                              Exhibit A.

                      (3)     Countrywide Bank, FSB to Countrywide Home Loans, Inc as
                              evidenced by the endorsement attached to this Motion as
                              Exhibit A.

                      (4)     Countrywide Home Loans, Inc to ____________________ as
                              evidenced by the endorsement attached to this Motion as
                              Exhibit A. Because the endorsement is in blank and Creditor
                              is in possession of the original Note, Creditor is entitled to
                              enforce the instrument.

            iii.      A court has already determined that Creditor has the ability to enforce the
                      Note and Security Agreement with a judgment dated <INSERT DATE OF
                      JUDGMENT> in the <INSERT NAME OF COURT>. A copy of the
                      judgment is attached as Exhibit <__>.

            iv.       Other: __________________________________ [explain].

     b.     If the Collateral is not real estate (check one):


                      N/A.

            OR

                      From the original lender to <FIRST TRANSFEREE> by <STATE
                      METHOD OR DOCUMENT EFFECTING TRANSFER>.[ADD
                      ADDITIONAL TRANSFER SECTIONS AS APPROPRIATE. THE
                      LAST TRANSFEREE MUST BE THE CREDITOR.]

9.   The Security Agreement was transferred as follows (check one):

                      N/A.

            OR



18-030114_FXF


18-11159-jps       Doc 21    FILED 11/14/18     ENTERED 11/14/18 17:11:09           Page 4 of 8
                      From Mortgage Electronic Registration Systems, Inc., as nominee for Real
                      Estate Mortgage Corp. on October 21, 2011 to Bank of America, N.A.,
                      successor by merger to BAC Home Loans Servicing, L.P., fka
                      Countrywide Home Loans Servicing, L.P.. The transfer is evidenced by
                      the document attached to this Motion as Exhibit D.

                      From Bank of America, N.A., successor by merger to BAC Home Loans
                      Servicing, LP, formerly known as Countrywide Home Loans Servicing,
                      LP, By Pretium Mortgage Credit Partners I Loan Acquisition, LP, Its
                      Attorney-In-Fact on August 15, 2018 to Wilmington Savings Fund
                      Society, FSB, D/B/A Christiana Trust, Not Individually But As Trustee
                      For Pretium Mortgage Acquisition Trust. The transfer is evidenced by the
                      document attached to this Motion as Exhibit E.

10.   The value of the Collateral is $113,100.00. This valuation is based on Cuyahoga County

      Auditor's tax record.

11.   As of October 2, 2018, there is currently due and owing on the Note the outstanding

      principal balance of $96,082.32, plus interest accruing thereon at the rate of 4.625% per

      annum ($12.06 per day) from November 1, 2017, as described in more detail on the

      worksheet. The total provided in this paragraph cannot be relied upon as a payoff

      quotation.

12.   The amount due and owing on the Note as set forth in paragraph 11 does not include a

      credit for the sum held in a contractual suspense account by the Creditor. The amount of

      the credit is $0.00.

13.   Other parties believed to have an interest in the Collateral besides the debtor(s), the

      Creditor, and the trustee are (check all that apply):

                      N/A.

                      The Cuyahoga County Treasurer, for real estate taxes, in an unknown
                      amount.

                      <CO-OWNERS, IF APPLICABLE, STATE NAME>.

                      Huntington Mortgage is believed to be the holder of a 2nd Mortgage


18-030114_FXF


18-11159-jps       Doc 21     FILED 11/14/18    ENTERED 11/14/18 17:11:09            Page 5 of 8
                     in the approximate amount of $29,392.00 as set forth in Debtor’s
                     Schedule D.

14.   The Creditor is entitled to relief from the automatic stay under Bankruptcy Code

      § 362(d) for these reason(s) (check all that apply):

                     Debtor has failed to provide adequate protection for the lien held by the
                     Creditor for these reasons: <EXPLAIN> .

                     Debtor has failed to keep the Collateral insured as required by the Security
                     Agreement.

                     Debtor has failed to keep current the real estate taxes owed on the
                     Collateral.

                     Debtor has failed to make periodic payments to Creditor for the months
                     of <STATE EACH MONTH AND YEAR>, which unpaid payments are
                     in the aggregate amount of <AMOUNT> through <DATE>. The total
                     provided in this paragraph cannot be relied upon as a reinstatement
                     quotation.

                     Debtor has no equity in the Collateral, because the Collateral is valued at
                     ____________, and including the Creditor's lien, there are liens in an
                     aggregate amount of ______________ on the Collateral.

                     Other cause (set forth with specificity): Creditor was granted relief
                     from the automatic stay under 11 U.S.C. § 362(d)(1) and/or 362(d)(2)
                     for these reasons: Discharge entered on June 13, 2018.

15.   Creditor has completed the worksheet attached as Exhibit F.

16.   Creditor is entitled to an order directing the trustee to abandon the Collateral under 11

      U.S.C. § 554(b) for these reasons (check all that apply):

                     The Collateral is burdensome to the estate because the balance on
                     Creditor’s first mortgage together with the balance on the second
                     mortgage (or judgment lien) exceeds the value of the Collateral.
                     Based upon the lack of equity in the Collateral, Creditor asserts that
                     the Collateral is burdensome and/or of inconsequential value and
                     benefit to the estate.

                     The Collateral is of inconsequential value and benefit to the estate because
                     upon liquidation of the Collateral no proceeds will remain for the benefit
                     of the estate.


18-030114_FXF


18-11159-jps    Doc 21     FILED 11/14/18       ENTERED 11/14/18 17:11:09           Page 6 of 8
     WHEREFORE, Creditor prays for an order from the Court:

     (a)   AUTHORIZING AND DIRECTING THE CHAPTER 7 TRUSTEE TO
           ABANDON THE COLLATERAL UNDER BANKRUPTCY CODE § 554.


                                             Respectfully submitted,
                                             /s/Stephen R. Franks
                                             Stephen R. Franks (0075345)
                                             Edward H. Cahill (0088985)
                                             Adam B. Hall (0088234)
                                             John R. Cummins (0036811)
                                             Karina Velter (94781)
                                             Sarah E. Barngrover (28840-64)
                                             Manley Deas Kochalski LLC
                                             P.O. Box 165028
                                             Columbus, OH 43216-5028
                                             Telephone: 614-220-5611
                                             Fax: 614-627-8181
                                             Attorneys for Creditor
                                             The case attorney for this file is Stephen R.
                                             Franks.
                                             Contact email is srfranks@manleydeas.com




18-030114_FXF


18-11159-jps   Doc 21   FILED 11/14/18   ENTERED 11/14/18 17:11:09           Page 7 of 8
                                CERTIFICATE OF SERVICE

        This is to certify that on November 14, 2018, a true and accurate copy of the foregoing
Motion of Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually but
as trustee for Pretium Mortgage Acquisition Trust for Abandonment of Real Property Located at
5215 Cheltenham Boulevard, Lyndhurst, OH 44124 on First Mortgage was served:

Via the Court's Electronic Case Filing System on these entities and individuals who are listed on
the Court's Electronic Mail Notice List:

   Office of U.S. Trustee, Northern District of Ohio, Party of Interest, (Registered
   address)@usdoj.gov

   Waldemar J. Wojcik, Chapter 7 Trustee, wwojcik@wojciklpa.com

   Adam S. Baker, Attorney for David L. Frankel, abakerlaw@sbcglobal.net

and on the below listed parties by regular U.S. mail, postage prepaid:

   David L. Frankel, 5215 Cheltenham Blvd., Lyndhurst, OH 44124

   David L. Frankel, 5215 Cheltenham Boulevard, Lyndhurst, OH 44124

   Cuyahoga County Treasurer, 1219 Ontario Street, Rm 135, Cleveland, OH 44113

   Huntington Mortgage, PO Box 1558, Dept. EA4W25, Columbus, OH 43216-1558


                                                      /s/Stephen R. Franks




18-030114_FXF


18-11159-jps      Doc 21     FILED 11/14/18      ENTERED 11/14/18 17:11:09             Page 8 of 8
